Citation Nr: 9901534	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the first toe of the left foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the second finger of the left hand, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
October 1993.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was remanded by the Board in March 1997 for further 
development; it was returned to the Board in November 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially claims that the RO erred in not 
granting the benefits sought on appeal.  He maintains, in 
substance, that the evaluations assigned the residuals of a 
fracture of the first toe of the left foot and the residuals 
of a fracture of the second finger of the left hand do not 
accurately reflect the severity of those disabilities.  Thus, 
a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the residuals of a fracture of the first toe 
of the left foot.  It is further the decision of the Board 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for the residuals 
of a fracture of the second finger of the left hand.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a fracture of the first toe of the 
veterans left foot are manifested by pain and limited range 
of great toe motion.

3.  The residuals of a fracture of the second finger of the 
veterans left hand are manifested by pain, weakness and 
limitation of left index finger motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the first toe of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5171, 
5280, 5284 (1998). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the second finger of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5153, 5225 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veterans service-connected residuals of a fracture of 
the first toe of the left foot and the residuals of a 
fracture of the second finger of the left hand.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veterans 
service ended in October 1993.  In January 1994, service 
connection for the residuals of a fracture of the left first 
toe and residuals of a fracture of the left second finger was 
granted; each disability was evaluated as noncompensably 
disabling.  In September 1994, the evaluation assigned each 
disability was increased to 10 percent disabling.  These 
evaluations have remained in effect since that time.
 
I.  Residuals of a fracture of the first toe of the left foot

Service medical records disclose that the veteran sustained a 
fracture of the proximal phalanx of the left great toe in 
February 1993.  His injury was treated by use of a cast shoe 
and by restricted weight bearing for three weeks.

The veteran was afforded a VA examination in April 1994, at 
which time he complained of residual pain in the 
interphalangeal joint of the left great toe primarily during 
cold, damp weather.  Physical examination showed the presence 
of a normal gait, although the veteran had a mild hallux 
valgus deformity.  The veteran exhibited full range of 
interphalangeal and metatarsal phalangeal joint motion, 
although he complained of some pain in the interphalangeal 
joint with motion.  X-ray studies of the left foot were 
normal, and he was diagnosed with old fracture of the left 
great toe, with intermittently symptomatic interphalangeal 
joint.

The veteran was afforded a second VA examination in October 
1997, at which time he reported that his toe had remained 
symptomatic since February 1993, although he denied seeking 
treatment, either in service or thereafter, following initial 
treatment of the injury.  He complained of slight deformity 
of the toe, and reported left great toe pain on ambulation, 
although he indicated that the toe is otherwise not painful.  
He reported an inability to climb ladders, walk uneven 
surfaces or walk prolonged distances secondary to toe pain.  
Physical examination of the left great toe disclosed the 
presence of a slight valgus deformity of the terminal phalanx 
with a slight internal rotatory deformity as compared to the 
right great toe; no clavi were noted about the toe.  The 
veteran exhibited tenderness over the interphalangeal joint 
to palpation, but without crepitation.  He was able to flex 
the interphalangeal joint 50 degrees as compared to 60 
degrees on the right great toe.  He exhibited full extension 
of the interphalangeal joint.  The flexor hallucis and 
extensor hallucis were functional.  No evidence of weakness 
was identified.  X-ray studies of the left great toe showed 
no evidence of fracture or fracture residuals.  The veteran 
was diagnosed with symptomatic status post fracture of the 
left great toe with mild residual limitation of motion and 
deformity.  With respect to functional impairment occasioned 
by pain, the examiner indicated that the demonstrated pain 
moderately limited the functional ability of the left great 
toe on prolonged ambulation.

The RO rated the veterans left great toe disability as 10 
percent disabling under Diagnostic Code 5284.  Under that 
code, a 10 percent rating is warranted for moderate foot 
injury.  A 20 percent evaluation is warranted for moderately 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Alternatively, a 10 percent rating is warranted for 
amputation of the great toe without metatarsal involvement.  
A 30 percent rating is appropriate for amputation of the 
great toe with removal of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  A 10 percent rating is 
warranted for unilateral hallux valgus which is either severe 
and equivalent to amputation of the great toe, or which has 
undergone operation with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280. 

The evidence shows that the veteran has slight to mild 
deformity of the left great toe with tenderness and slight 
limitation of motion of the interphalangeal joint.  The 
veteran has not demonstrated any weakness associated with the 
toe, and X-ray studies of the left great toe, despite the 
veterans clinical history, are entirely normal.  Although 
the veteran contends that his left great toe disability 
causes him to limp, the veterans gait was normal on VA 
examination.  No objective evidence of functional impairment 
was found on the April 1994 VA examination.  At the October 
1997 VA examination, the functional impairment was fount to 
be mild to moderate, depending upon use.  Since the 
disability is limited to the left great toe, there is no 
metatarsal involvement and the functional impairment has not 
been found to be more than moderate, the Board concludes that 
a rating in excess of 10 percent for the residuals of a 
fracture of the first toe of veterans left foot is not 
warranted. 

The Board has considered the veterans complaints of pain 
with consequent difficulty with climbing and prolonged 
walking.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  However, as the veteran maintains a normal gait and 
substantial range of left toe motion, without evidence of 
weakness, fatigability, or incoordination of the left great 
toe, and as the functional impairment caused by the veterans 
pain is, in any event, considered by the veterans examining 
physicians to be only moderate in nature, the Board finds no 
basis for an increase in the rating assigned the veterans 
disability under 38 C.F.R. §§ 4.40, 4.45.

Accordingly, the Board must conclude that a rating in excess 
of 10 percent for the residuals of a fracture of the first 
toe of veterans left foot is not warranted under the 
schedular criteria. 




II.  Residuals of a fracture of the second finger of the left 
hand

Service medical records demonstrate that the veteran 
sustained a fracture of the middle phalanx of his left index 
finger with dorsal dislocation of the distal fragment in 
March 1980.  Treatment for the injury consisted of digital 
block, manual reduction of the fracture and immobilization by 
splint for approximately three weeks.  On follow up 
evaluation in April 1980, the veteran exhibited full range of 
left index finger motion and strength; his index finger was 
described as asymptomatic.  The remainder of the veterans 
service medical records are negative for any complaints or 
finding associated with the fracture of the left index 
finger.

Of record is the report of an April 1994 VA examination, 
which records the veterans complaints of residual symptoms 
in the left index finger exacerbated by bumping or striking 
the digit, or by cold, damp weather.  Physical examination 
disclosed the absence of gross deformity of the left index 
finger.  The veteran manifested full extension of the digit, 
but flexion was limited to 60 degrees at the distal 
interphalangeal joint, to 80 degrees at the proximal 
interphalangeal joint, and to 85 degrees at the metacarpal 
phalangeal joint.  He was able to flex his index finger to 
within ¼-inch of the palm.  Grip strength of the left hand 
was described as adequate.  X-ray studies of the left hand 
were normal.  The veteran was diagnosed with old fracture of 
the left index finger with limitation of flexion, 
intermittently symptomatic. 

The veteran was afforded a second VA examination in October 
1997, at which time he reported that his left index finger 
has remained symptomatic since 1980, although he denied 
receiving treatment, either in service or following his 
discharge therefrom, following initial treatment of his 
injury.  The veteran reported that his finger is sore, 
painful and deformed, and he complained of decreased range of 
left index finger motion.  The veteran further reported an 
inability to grasp objects with the index finger, requiring 
the use of his thumb and lateral fingers instead.  Physical 
examination of the left index finger disclosed the presence 
of a mallet finger type deformity, with an internal rotatory 
deformity of about 30 degrees, compared to 20 degrees on the 
right.  He was able to extend the proximal interphalangeal 
joint to neutral, but could flex that joint to 75 degrees.  
The veteran was able to extend the distal interphalangeal 
joint, but lacked the last 30 degrees of extension to 
neutral.  He was able to flex the distal interphalangeal 
joint to 60 degrees.  The examiner identified the presence of 
slight bowing of the middle phalanx of the index finger with 
apex anterior on full extension of the finger.  The tendons 
of the left index finger were functioning, and no 
paresthesias of the finger was noted; he manifested a good 
capillary pulse.  Slight weakness of left index finger 
flexion was identified.  The examiner indicated that, with 
the described limitation of motion of the proximal and distal 
interphalangeal joints, the veteran is unable to flex the 
hand completely.

X-ray studies of the left index finger showed minimal 
residual deformity of the middle phalanx, suggestive of an 
old, well-healed fracture.  The veteran was diagnosed with 
symptomatic status post fracture of the left index finger 
with  residual limitation of motion and deformity.  The 
examiner indicated that the veteran did exhibit functional 
loss due to pain with active motion of the left index finger.  
The examiner opined that the described pain moderately limits 
the functional ability of the index finger with repetitive 
use.

Under the Rating Schedule, a 10 percent rating is warranted 
for ankylosis of the index finger, either favorable or 
unfavorable.  Extremely unfavorable ankylosis will be rated 
as amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5225 and 
Note (1998).  A 10 evaluation is warranted for amputation of 
the index finger through middle phalanx or at distal joint.  
A 20 percent rating is appropriate for amputation of the 
index finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5153.

The evidence shows that the residuals of a fracture of the 
second finger of the left hand are manifested by deformity, 
pain, weakness and limitation of motion.  Although the 
veteran exhibits difficulty with flexing the left hand, he 
retains substantial range of left index finger motion.  
Moreover, despite complaints of difficulties with grasping 
objects, the veterans grip strength was nevertheless 
described as adequate on the April 1994 VA examination and 
only slight weakness of the left index finger was found on 
the October 1997 VA examination. Accordingly, as the 
veterans service-connected disability is limited to his left 
index finger, and as that finger is not shown to be either 
actually ankylosed or amputated, or limited in flexion to a 
degree as to be analogous to such conditions, the Board 
concludes that a rating in excess of 10 percent for the 
residuals of a fracture of the second finger of the veterans 
left hand is not warranted. 

The Board has considered the veterans complaints of pain and 
weakness associated with his left index finger.  See DeLuca, 
supra.  The Board points out, however, that no more than 
slight weakness has been found.  Moreover, despite some 
decrease in mobility, the veteran maintains substantial range 
of left index finger motion as well as adequate grip strength  
In any event, the Board notes that the functional impairment 
caused by the veterans pain was assessed at his most recent 
VA examination, and was described as only moderate in nature.  
The Board therefore finds no basis for an increase in the 
rating assigned the veterans disability under 38 C.F.R. 
§§ 4.40, 4.45.

Accordingly, the Board must conclude that a rating in excess 
of 10 percent for the residuals of a fracture of the second 
finger of the left hand is not warranted under the schedular 
criteria. 


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the first toe of the left foot is 
denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the second finger of the left hand 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
